Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending in the present application, with claims 1, 16, and 20 being independent. Claims 1, 2, 6, 8, 9, 11, 13, and 16-20 
Response to Arguments
Applicant’s arguments, see page 12, filed 13 May 2022, with respect to the objection to the specification, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments, see page 12, filed 13 May 2022, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-20, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The  35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-20 has been withdrawn. 
Claim Interpretation
Paragraph 46 sets forth that the historical walk vertex is a vertex that has been walked to before the target walk vertex.
Paragraph 36 sets forth that the edge transition probability refers to a transition probability between edges corresponding to vertexes. For example, an edge transition probability between a certain vertex in the out-neighbor set a2 and the target walk vertex refers to a transition probability between an edge formed by the historical walk vertex and the target walk vertex and an edge formed by the target walk vertex and the certain vertex in the out-neighbor set a2. Paragraph 37 sets forth that an edge transition probability from the target walk vertex b2 to the to-be-reached vertex b3 refers to a transition probability between an edge formed by the vertex bl and the vertex b2 and an edge formed by the vertex b2 and the vertex b3.
Paragraph 74 sets forth that the scaling factor between the each vertex and the target walk vertex is determined according to the vertex type of the each vertex. A vertex type of each vertex in the first out-neighbor set is determined according to the identification information of the historical walk vertex in the target out-edge information, the identification information of the target walk vertex, and the relationship between the identification information of the vertexes in the first out-neighbor set and the identification information of the vertexes in the second out-neighbor set. 
Paragraph 88 sets forth that An out-degree value corresponding to a vertex with a smallest out-degree value among a plurality of out-neighbor sets that can be cached is referred to as a first metric value threshold
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not reasonably teach each and every limitation when considered as a whole with the remaining limitations as set forth in claims 1, 16 and 20. For instance, with respect to claim 1, the prior art of record does not teach or reasonably suggest when considered as a whole with the remaining limitations “specifying a target walk vertex in a target graph of a plurality of vertexes; determining a historical walk vertex adjacent to the target walk vertex in the target graph; obtaining first out-edge information transmitted from a first device of the historical walk vertex to a second device of the target walk vertex; obtaining a first out-neighbor set, the first out-neighbor set including a set of next possible vertexes to be walked to from the target walk vertex; determining, for each of the set of next possible vertexes in the first out-neighbor set, an edge transition probability according to the first out-edge information, the edge transition probability of the respective next possible vertex indicating a transition probability between an edge formed by the historical walk vertex and the target walk vertex and an edge formed by the target walk vertex and the respective next possible vertex; determining a to-be-reached vertex of the set of next possible vertexes in the first out-neighbor set according to the edge transition probabilities; generating second out-edge information corresponding to the target walk vertex based on the first out-neighbor set; walking from the target walk vertex to the to-be-reached vertex in the target graph; …determining the to-be-reached vertex as a new target walk vertex; and generating, by processing circuitry, a random walk sequence corresponding to the target walk vertex based on a walk step quantity corresponding from an initial walk vertex to the target walk vertex reaching a preset threshold for walk steps.”  Claims 16 and 20 recite substantially similar limitations as to that of claim 1.  Accordingly, claims 1, 16 and 20 are found to be allowable. Claims depending thereon are also found to be allowable for at least the same reason(s) that were set forth with respect to the claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J COBB/Primary Examiner, Art Unit 2613